DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Response to Arguments
Applicant’s arguments concerning the 112(b) rejection concerning the term “top surface of the drain pan” is not persuasive. It is unclear from paragraph [0025] if the top surface is the planar surface 42 or the angled leg member 46. Figure 3 indicates the top surface refers to the planar surface 42. Examiner recommends amending “top surface” to “planar surface”.
Applicant’s amendment to claims 10 and 15 have overcome the rejections concerning the term “frame” and are therefore withdrawn.
Examiner has considered applicant’s arguments concerning the outwardly angled distal drip edge and finds the arguments not persuasive. However, after further search a new rejection has been written in view of BLANK rendering the arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3¸the limitation “top surface of the drain pan” renders the claim indefinite. It’s unclear from the claim language and the specification if the “top surface of the drain pan” is the horizontal planar surface 42 or the angled leg member 46 which is located above the windbreak. In applying art, the limitation has been interpreted as referring to the horizontal planar surface 42.
Claim 3 recites the limitation "said drain pan" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 2 has recited a drain pan but claim 1 has not. Antecedent basis can be provided by incorporating claim 2 into claim 1 or by amending claim 3 to depend upon claim 2.
Claim 4 depends upon claim 3 and is indefinite for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) in view of Bishop (US 11,266,142 B1) and Vos et al. (US 2018/0112455A1).
Regarding claim 1, Bjorn discloses a louver assembly comprising a first blade stack comprising a plurality of elongated blades (Bjorn 203a-c and 204a-c), a windbreak (see annotated figure) located at a front face of the louver assembly extending from above a sill to below it to facilitate drainage through an outlet (Bjorn 437).

    PNG
    media_image1.png
    558
    397
    media_image1.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a bottom sleeve defining a sill and is also silent regarding the windbreak comprising an outwardly angled distal drip edge.
However, in the related field of water management for windows Vos teaches a window that comprises a bottom sleeve (Vos 34) referred to as flashing that lies over and shields the sill (Vos 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly by utilizing Vos’s teaching of a bottom sleeve over the sill to shield the sill from moisture and damage.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 2, Bjorn, Bishop, and Vos as applied to claim 1 further teach a drain pan (see annotated figure) positioned atop a sill , configured to receive water from the plurality of blades through an opening (Bjorn 436).

    PNG
    media_image2.png
    558
    492
    media_image2.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 3, Bjorn, Bishop and Vos further teach the windbreak includes a horizontal portion (see annotated figure) mounted to the louver assembly at a position spaced above the drain pan, and a depending leg portion (see annotated figure) that extends downwardly from the horizontal portion.

    PNG
    media_image3.png
    558
    510
    media_image3.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 4, Bjorn, Bishop and Vos as applied to claim 3 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, Bjorn, Bishop, and Vox as applied to claim 1 discloses the windbreak extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Regarding claim 9, Bjorn, Bishop and Vox as applied to claim 1 further teach the windbreak and sill define a passageway (see annotated figure) for the outflow of water from the louver assembly.

    PNG
    media_image4.png
    553
    371
    media_image4.png
    Greyscale

Bjorn figure 5a (annotated)
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1), Bishop (US 11,266,142 B1) and Vos et al. (US 2018/0112455A1 as applied to claim 1 above, and further in view of Tokui (WO 2009/044847 A1).
Regarding claim 7, Bjorn, Bishop, and Vos as applied to claim 1 are silent regarding blades extending in a vertical direction.
 However, Tokui teaches a waterproof ventilator comprising both horizontal blades (Tokui 3) and vertical blades (Tokui 7) to provide better protection from rainwater entering in high winds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to utilize an additional set of elongated blades horizontally spaced and extending in a vertical direction to provide better protection from water entry to the ventilation opening.
Regarding claim 8, Bjorn, Bishop, Vos and Tokui as applied to claim 7 teach two blade stacks with one extending horizontally (Tokui 3).
Claim s 10-12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 2020/0284466 A1) in view of LaVoie (US 5,782,051 A) and Bishop (US 11,266,142 B1).
Regarding claim 10, Bjorn discloses a louver assembly comprising a first stack of blades (Bjorn 203a-c and 204a-c). The louver assembly sits upon a bottom sill (see annotated figure) of the opening. Bjorn further discloses the louver assembly comprises a water passage (see annotated figure) defined on the bottom sill, an air deflection shield (see annotated figure) with the air deflecting surface spaced apart from the water passage, thereby permitting water to drain from the housing.

    PNG
    media_image5.png
    548
    464
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn, is silent regarding a frame for the blades situated on the bottom sill and the water passage being located between the frame and the bottom sill and the air deflection shield having an outwardly angled distal end portion.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (LaVoie 7) and a frame (LaVoie 15 and 17) around the blades and a water passage (see annotated figure) along a bottom sill.

    PNG
    media_image6.png
    497
    382
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to include LaVoie’s teaching s of a frame for the blades to allow for easy maintenance access.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 11, Bjorn, LaVoie, and Bishop as applied to claim 10 further teach the air deflection shield includes a horizontal leg portion (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion.

    PNG
    media_image3.png
    558
    510
    media_image3.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 12, Bjorn, LaVoie, and Bishop as applied to claim 11 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 14, Bjorn, Bishop and LaVoie as applied to claim 10 teach the air deflection shield (Bjorn 212) extending across part of the width of a louver assembly (see Bjorn figures 2 and 3) and not extending across the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Regarding claim 15, Bjorn discloses a method of ensuring drainage in a louver assembly comprising method steps of arranging a first stack of louver blades (Bjorn 203a-c and 204a-c) sitting upon a bottom sill of an opening (see annotated figure). The louver assembly comprises a water passageway (see annotated figure) located along the bottom sill. The method further comprises arranging an air deflection shield (see annotated figure) in a spaced apart relationship from the bottom sill and permitting water to drain.

    PNG
    media_image5.png
    548
    464
    media_image5.png
    Greyscale

Bjorn figure 5a (annotated)
Bjorn is silent regarding a frame for the blades situated on the bottom sill and the water passage being located between the frame and the bottom sill and is further silent regarding the air deflection shield including an outwardly angled drip edge.
However, LaVoie teaches a water resistant louver assembly comprising a plurality of louvers (LaVoie 7) and a frame (LaVoie 15 and 17) defined around the blades and a water passage (see annotated figure) located along a bottom sill.

    PNG
    media_image6.png
    497
    382
    media_image6.png
    Greyscale

LaVoie figure 4 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s method to include LaVoie’s teachings of a housing for the blades to allow for easy maintenance access.
In the related field of drip edges Bishop teaches a rooftop drip edge (Bishop 10) that includes an outwardly angled distal drip edge (Bishop 50) to distance drips from the fascia (Bishop 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to incorporate Bishop’s teaching of an outwardly angled distal drip edge to Bjorn’s windbreak to prevent dripping water from damaging the wall below the louver assembly.
Regarding claim 16, Bjorn, LaVoie, and Bishop as applied to claim 15 further disclose the air deflection shield includes a generally horizontal leg (see annotated figure) spaced vertically from the surface of the bottom sill and a depending leg portion (see annotated figure) extending downwardly from the horizontal leg portion.

    PNG
    media_image3.png
    558
    510
    media_image3.png
    Greyscale

Bjorn figure 5a (annotated)
Regarding claim 17, Bjorn, LaVoie, and Bishop as applied to claim 16 are silent regarding the spacing between the sill and the horizontal leg portion of the air deflection shield.
However, one of ordinary skill in the art at the time of filing would have recognized that the spacing between the sill and the horizontal leg portion is a results effective variable that affects the amount of water that can be stored in the drip pan region. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drip pan system by selecting a spacing between the bottom sill and the horizontal leg portion of 1 to 2 inches to prevent accumulated water from flowing over the air deflection shield. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19¸Bjorn, LaVoie, and Bishop as applied to claim 15 teach the air deflection shield (Bjorn 212) extending across part of the width of the louver assembly (see Bjorn figures 2 and 3) and not the entire width.
However, Bjorn further discloses that the vent housing shape is arbitrary (Bjorn [0022]) and suggests a rectangular shape for use with rectangular openings. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bjorn’s louver assembly to have a rectangular shape for compatibility with rectangular ventilation openings. Examiner notes that a rectangular version of Bjorn’s louver assembly would have a windbreak that extends across an entire width of the louver assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762